Citation Nr: 0816013	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
education benefits in the amount of $4,667.00, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision that determined that 
an overpayment of $4,667.00 in VA education benefits was 
created as a result of the veteran's not carrying a full 
course load.  The veteran requested and was scheduled for a 
hearing before the Board in October 2007.  The veteran did 
not appear for his scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that the debt of $4,667.00 was not 
properly created and that a waiver of the collection of that 
amount should be waived.  Specifically, he asserts that while 
he was not credited for completion of a full course load 
during the January 2005 to June 2005 term, because he was 
awarded credits reflecting completion of a full course load 
within the first few days of the following term, he was in 
fact enrolled on a full time basis throughout the January 
2005 to June 2005 term, and the debt therefore is not valid.

The record reflects that in January 2005 the veteran withdrew 
from a course that carried 9 competency units.  He asserts 
that he was under the impression that even after withdrawing 
from this course, he was still carrying sufficient credits to 
be considered to be enrolled on a fulltime basis.  He 
additionally asserts that several hurricanes affected his 
ability to complete all of the courses in which he had 
enrolled for the January 2005 to June 2005 term within the 
calendar dates of the term, but that he received approval 
from the school in which he was enrolled to complete the 
course requirements during the summer of 2005.  The record 
contains correspondence between the veteran and his mentor 
demonstrating that he was in the process of completing the 
course requirements following the termination of the January 
2005 to June 2005 term.  However, the record does not contain 
evidence demonstrating that the veteran was awarded credits 
for the January 2005 to June 2005 term at the beginning of 
the following term, such that he may be considered to have 
been enrolled on a fulltime basis during the January to June 
2005 term.  Because such records speak to whether the debt in 
this case was properly created, they are relevant and should 
be obtained prior to further disposition of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Bursar's Office at 
Western Governors University and 
request records demonstrating whether 
the veteran was carrying a full credit 
load during the January 2005 to June 
2005 term.  Additionally request 
records demonstrating when the veteran 
was awarded credits for the January 
2005 to June 2005 term, including 
specifically whether he was awarded any 
credits for the January to June 2005 
term during the following term.

2.  Then, after ensuring any other 
necessary development has been 
completed, review the record and 
adjudicate the threshold question of 
whether the overpayment of education 
benefits at issue was properly created 
and the amount of any overpayment.  If 
an overpayment is found to have been 
properly created, the Committee should 
then complete any additional 
development deemed appropriate, review 
the expanded record, and determine if 
waiver of the overpayment is warranted.  
If the Committee's determination 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

